Name: Commission Directive 93/72/EEC of 1 September 1993 adapting to technical progress for the nineteenth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: marketing;  European Union law;  deterioration of the environment;  documentation
 Date Published: 1993-10-16

 Avis juridique important|31993L0072Commission Directive 93/72/EEC of 1 September 1993 adapting to technical progress for the nineteenth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 258 , 16/10/1993 P. 0029 - 0030 Finnish special edition: Chapter 13 Volume 25 P. 0040 Swedish special edition: Chapter 13 Volume 25 P. 0040 COMMISSION DIRECTIVE 93/72/EEC of 1 September 1993 adapting to technical progress for the nineteenth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by Commission Directive 93/21/EEC (2), and in particular Articles 28 and 29 thereof, Whereas Annex I of Council Directive 67/548/EEC contains a list of dangerous substances, together with particulars of the classification and labelling procedures in respect of each substance and whereas Council Directive 92/32/EEC (3) amended the provisions relating to the classification and labelling of dangerous substances; Whereas, therefore, it is necessary to revise the classification of certain substances in Annex I and, further, to include, where appropriate in Annex I, the EEC number; Whereas Germany requested a change in the labelling of a number of substances and notified the Commission accordingly under Article 23 of Directive 67/548/EEC as amended by Directive 79/831/EEC (4); Whereas examination of the list of dangerous substances in the said Annex I has shown that this list needs to be adapted in the light of present scientific and technical knowledge; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Elimination of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 67/548/EEC is replaced by Annex I to this Directive. Article 2 1. Not later than 1 July 1994 the Member States shall implement the laws, regulations and administrative provisions necessary to comply with this Directive. 2. Member States shall immediately inform the Commission thereof. 3. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. Article 3 This Directive is addressed to the Member States. Done at Brussels, 1 September 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission Annex to Commission Directive 93/72/EEC of 1 September 1993 adapting to technical progress for the nineteenth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1) Annex to Commission Directive 93/72/EEC of 1 September 1993 adapting to technical progress for the nineteenth time Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1) Nos 001-001-00-9 to 650-015-00-7 FOREWORD TO ANNEX I Introduction Annex I is an index of dangerous substances for which harmonized classification and labelling have been agreed at Community level in accordance with the procedure laid down in Article 4.3 of Directive 67/548/EEC. Numbering of entries Entries in Annex I are listed according to the atomic number of the element most characteristic of the substances' properties. A list of the chemical elements, arranged according to atomic number, is shown in Table A. Organic substances, because of their variety, have been placed in the usual classes, as shown in Table B. The index number for each substance is in the form of a digit sequence of the type: ABC - RST - VW - Y, where ABC is either the atomic number of the most characteristic chemical element (preceded by one or two zeros to make up the sequence) or the usual class number for organic substances; RST is the consecutive number of the substance in the series ABC; VW denotes the form in which the substance is produced or placed on the market; and Y is the check-digit calculated in accordance with the ISBN (International Standard Book Number) method. As an example, the index number for sodium chlorate is 017-005-00-9. For dangerous substances in the European Inventory of Existing Commercial Chemical Substances (Einecs, OJ No C 146A, 15. 6. 1990) the Einecs number is included. This number is a seven-digit system of the type XXX-XXX-X which starts at 200-001-8. For dangerous substances notified under the provisions of Directive 67/548/EEC, the number of the substance in the European List of Notified Substances (Elincs) is included. This number is a seven-digit system of the type XXX-XXX-X which starts at 400-010-9. The Chemical Abstracts Service (CAS) number is also included to assist identification of the entry. It should be noted that the Einecs number includes both anhydrous and hydrated forms of a substance, whilst there are frequently different CAS numbers for anhydrous and hydrated forms. The CAS number included in all cases is for the anhydrous form only, and therefore the CAS number shown does not always describe the entry as accurately as the Einecs number. Einecs, Elincs or CAS numbers are not usually included for entries which comprise more than three individual substances. The structure of well defined substances is also shown to assist in the identification of the substance. Nomenclature Wherever possible dangerous substances are designated by their Einecs or Elincs names. Other entries not listed in Einecs or Elincs are designated using an internationally recognized chemical name (e.g. ISO, IUPAC). An additional common name is included in some cases. Impurities, additives and minor components are normally not mentioned unless they contribute significantly to the classification of the substance. Some substances are described as a 'mixture of A and B`. These entries refer to one specific mixture. In some cases where it is necessary to characterize the substance put on the market, the proportions of the main substances in the mixture are specified. Some substances are described with a specific percentage purity. Substances containing a higher content of active material (e. g. an organic peroxide) are not included in the Annex I entry and may have other hazardous properties (e. g. explosive). Where specific concentration limits are shown, these apply to the substance or substances shown in the entry. In particular, in the case of entries which are mixtures of substances or substances described with a specific percentage purity, the limits apply to the substance as described in Annex I and not the pure substance. Format of entries The following information is given for each substance in Annex I: (a) the classification: (i) classification consists of placing a substance in a category of danger as defined in Article 2.2 of Directive 67/548/EEC and assigning the qualifying risk phrase(s). The classification has consequences not only for labelling but also other legislation and regulatory measures on dangerous substances; (ii) the classification in each category of danger is shown in separate boxes. Each box includes, in general, a description of the category of danger and a qualifying risk phrase(s). However in some cases (i. e. substances classified as flammable, sensitizing and some substances classified as dangerous for the environment) only the risk phrase(s) appears as this gives sufficient information; (iii) the description of the categories of danger is shown below: Explosive: E Oxidizing: O Extremely Flammable: F+ Highly Flammable: F Flammable: R10 Very Toxic: T+ Toxic: T Harmful: Xn Corrosive: C Irritant: Xi Sensitizing: R42 and/or R43 Carcinogenic: Carc. Cat. (1) Mutagenic: Mut. Cat. (1) Reproductive toxin: Repr. Cat. (1) Dangerous for the Environment: N or R52, R53, R59; (iv) additional risk phrases which have been assigned to describe other properties (see sections 2.2.6 and 3.2.8 of the labelling guide) are shown in separate boxes; (b) the label, including: (i) the symbol(s), if allocated, and indications of danger assigned to the substance in accordance with Annex II (see Article 23 (2) (c)); (ii) the risk phrases, denoted as a series of numbers preceded by the letter R indicating the nature of the special risks, in accordance with Annex III (see Article 23 (2) (d)). The numbers are separated by either: a dash (-) to denote separate statements concerning special risks (R); or an oblique stroke (/) to denote a combined statement, in a single sentence, of the special risks as set out in Annex III; (iii) the safety phrases denoted as a series of numbers preceded by the letter S indicating the recommended safety precautions, in accordance with Annex IV (see Article 23 (2) (e)). Again the numbers are separated by either a dash or an oblique stroke, the significance of which is as in (ii) above, except that the combined statements of recommended safety precautions are set out in Annex IV. The safety phrases shown apply only to substances; for preparations, phrases are selected according to the usual rules. Note that for certain dangerous substances and preparations sold to the general public certain S-phrases are mandatory. S 1, S 2 and S 45 are obligatory for all very toxic, toxic and corrosive substances and preparations sold to the general public. TABLA A - TABEL A - TABELLE A - Ã Ã Ã Ã Ã Ã Ã  Ã  - TABLE A - TABLEAU A - TABELLA A - TABEL A - TABELA A Lista de los elementos quÃ ­micos clasificados por su nÃ ºmero atÃ ³mico (Z) Liste over grundstoffer, ordnet efter deres atomvaegt (Z) Liste der chemischen Elemente, geordnet nach der Ordnungszahl (Z) Ã Ã ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯Ã ² Ã ·Ã §Ã ¬Ã ©Ã ªÃ ¾Ã ­ Ã ³Ã ´Ã ¯Ã ©Ã ·aassÃ ¹Ã ­ Ã ´Ã ¡Ã ®Ã ©Ã ­Ã ¯Ã ¬Ã §Ã ¬Ã Ã ­Ã ¹Ã ­ Ã ³Ã ½Ã ¬oeÃ ¹Ã ­Ã ¡ Ã ¬aa Ã ´Ã ¯Ã ­ Ã ¡Ã ´Ã ¯Ã ¬Ã ©Ã ªue Ã ´Ã ¯Ã µÃ ² Ã ¡Ã ±Ã ©Ã ¨Ã ¬ue (AE) List of chemical elements listed according to their atomic number (Z) Liste des Ã ©lÃ ©ments chimiques classÃ ©s selon leur numÃ ©ro atomique (Z) Elenco degli elementi chimici ordinati secondo il loro numero atomico (Z) Lijst van chemische elementen, gerangschikt naar atoomgewicht (Z) Lista dos elementos quÃ ­micos ordenados segundo o seu nÃ ºmero atÃ ³mico (Z) >TABLE> TABEL B - TABELA B ClasificaciÃ ³n especial para las sustancias orgÃ ¡nicas Saerlig inddeling af organiske stoffer Spezielle Anordnung fuer die organischen Stoffe AAÃ ©aeÃ ©Ã ªÃ  Ã ´Ã ¡Ã ®Ã ©Ã ­ueÃ ¬Ã §Ã ³Ã § Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ªÃ ¾Ã ­ Ã ¯Ã µÃ ³Ã ©Ã ¾Ã ­ Special classification for organic substances Classification particuliÃ ¨re aux substances organiques Classificazione speciale per le sostanze organiche Speciale indeling voor de organische stoffen ClassificaÃ §Ã £o especial para as substÃ ¢ncias orgÃ ¢nicas >TABLE> >REFERENCE TO A GRAPHIC>